347 S.W.3d 185 (2011)
Carlos BUFORD, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 95396.
Missouri Court of Appeals, Eastern District, Division Four.
September 6, 2011.
Maleaner R. Harvey, St. Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent/Respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Carlos Buford (hereinafter, "Movant") appeals from the motion court's judgment denying his Rule 29.15 post-conviction motion without an evidentiary hearing. In the underlying case, Movant was found *186 guilty of murder in the second degree, Section 565.021 RSMo (2000)[1], robbery in the first degree, Section 569.020, and armed criminal action, Section 571.015. The trial court sentenced Movant to thirty years' imprisonment for each count to run concurrently. This Court affirmed his conviction. State v. Buford, 285 S.W.3d 824 (Mo.App. E.D.2009). Movant thereafter filed his motion, pursuant to Rule 29.15, alleging his trial counsel failed to call a witness who would have provided Movant was a viable defense.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.